—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated April 20, 1999, which denied the petition as untimely and dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for a determination of the petition on the merits.
The Supreme Court erred in determining that the petition was untimely on the ground that this proceeding was not commenced within 20 days of the respondent’s letter of June 16, 1998, which contained a demand to arbitrate. That letter did not contain the notice required by CPLR 7503 (c), and therefore did not operate to begin the 20-day period within which the petitioner had to seek a stay (see, Matter of Blamowski [Munson Transp.], 91 NY2d 190, 195; Matter of Bialek Assocs. [Northwest-Atlantic Partners], 251 AD2d 145; Matter of 64 Fulton St. Dev. [Marinelli Assocs.], 240 AD2d 226; Matter of Filippazzo v Garden State Brickface Co., 120 AD2d 663, 665). Accordingly, the matter is remitted to the Supreme Court, Nassau County, to determine the petition on the merits. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.